OFFICE                       GENERAL
       !




Hon.   0. K~AAW
Col.@y   Attorney
Bee OOuAty
aeevllle, Texas I'
Dear Sir:




                 "?,'iXit&3r OOUAtJ
           Sheriff,   OOAStAbl'3    OI'




has been reo?iVe

                                                       88   a:rlended
                                                                   by


                                                              ,.

                                              Very truly yours
                                          AT'SOR~~YrJTm;RALOP TEXAS




ViJFIAVI

ElVCLOSURE